On Motion for Rehearing.
North Georgia Electric Membership Corporation (NGEMC) has filed a Motion to Revise, asking this court to hold as a matter of law that Dow Chemical contracted with NGEMC to supply power to its new styrofoam plant, based on the letters of contract exchanged between Dow and NGEMC. City of Dalton has filed a Motion for Rehearing, insisting this court’s ruling cannot stand because it is contrary to the PSC’s finding of fact that Dow had no intent to contract with NGEMC to “supply power.” The PSC’s finding of fact that Dow had no (subjective) intent to contract with NGEMC to supply power cannot be sustained where, in so finding, the PSC employed an erroneous standard of law. It is a purely circular contention for the appellee to urge that a “fact” found by the PSC on an error of law can control or supersede a ruling on appeal that an error of law was employed in the finding of the “fact.”
We held that the letters exchanged between Dow and NGEMC, when examined under the test clearly set forth in Cox Broadcasting Corp. v. Nat. Collegiate &c. Assn., 250 Ga. 391, 395 (297 SE2d 733) lead to no reasonable conclusion except that Dow Chemical requested NGEMC to build facilities to supply power to its styrofoam plant and to supply power via those facilities.
According to the Supreme Court in Cox Broadcasting, supra at p. 395, “In determining if parties had the mutual assent or meeting of the minds necessary to reach agreement, courts apply an objective theory of intent whereby one party’s intention is deemed to be that meaning a reasonable man in the position of the other contracting party would ascribe to the first party’s manifestations of assent, or that meaning which the other contracting party knew the first party ascribed to his manifestations of assent.” According to one of Dow’s own executives, these letters would evince to the reasonable man the intent to request NGEMC to supply power, and, according to the evidence, Dow observed NGEMC construct the facilities up to the point of full compliance on the part of NGEMC except for “throwing the switch,” waiting only for Dow to install the specified transformers leading directly to its plant.
We rejected in the opinion, and reject again, the appellee’s argument that the letters only requested NGEMC to “construct facilities.” The letters did request NGEMC to “construct facilities,” but this was in the context of NGEMC’s supplying power via those facilities. It is unreasonable to argue otherwise, especially since it is not suggested that anything could be done with those facilities except to obtain the power from NGEMC, and since the, evidence does not *392show NGEMC ever built facilities for Dow except for and in connection with the supplying of power by NGEMC.
Decided September 4, 1990
Rehearings denied October 26, 1990
James C. Brim, Jr., Robert C. Richardson, Jr., Kinney, Kemp, Pickett, Sponcler & Joiner, L. Hugh Kemp, for appellant.
McCamy, Tuggle, Rollins & Fordham, Carlton C. McCamy, Mollie F. Glitsis, Michael J. Bowers, Attorney General, for appellee.
The case was remanded to the PSC for examination consistent with our ruling as to the objective meaning of the letters pursuant to Cox Broadcasting. While the letters evince no reasonable objective meaning except that Dow intended to and did request and agree with NGEMC to supply power to Dow’s new plant, the PSC may determine whether there is extrinsic evidence mitigating or negating the enforceability of a contract. Cox Broadcasting, id. For example, the City of Dalton asserts it is “understandable” that NGEMC does not want the PSC to reexamine this evidence, because when NGEMC negotiated the agreement with Dow, “NGEMC did not advise Dow of its rights to choose a different supplier than NGEMC for the styrofoam plant. ...” This is a matter unrelated to the issues in their present posture, but clearly if the appellee intends to suggest and if the PSC finds there was a legal duty upon NGEMC to “advise” Dow of Dow’s right to choose a different supplier, or if the PSC finds that NGEMC misled Dow in violation of some clear legal duty, then the case may be reexamined as to whether the contract between NGEMC and Dow was enforceable as it stood. Any such legal decision by the PSC will be reviewable. The posture of this appeal, however, is such that we can only rule that a contract did exist between Dow and NGEMC for the supply of power, and that unless some prepossessing fact renders this contract unenforceable, the choice made by Dow via these letters with NGEMC is binding, consistent with the PSC’s interpretation of the Territorial Act. See Jackson Elec. &c. Corp. v. Ga. Power Co., 257 Ga. 772, 773 (364 SE2d 556).

Motion for rehearing denied.